                                                                                                FILED
                                                                                       2019 Sep-30 AM 11:49
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                                 United States District Court
                                 Northern District of Alabama

  United States of America,

                    Plaintiff,

  v.                                                   Case No. 5:08-cr-242-009

  Robert Michael Evans

                   Defendant.

            Defendant’s Renewed Motion for Compassionate Release
                         Under 18 U.S.C. § 3582(c)(1)(A)

       Defendant, Robert Evans (“Evans”), through his attorneys, respectfully

submits this Defendant’s Renewed Motion for Compassionate Release Under 18

U.S.C. § 3582(c)(1)(A). Evans seeks compassionate release in the form of an order

reducing his sentence based on his serious physical and medical conditions that

substantially diminish his ability to provide self-care. Evans has obtained an

independent and qualified medical expert to provide an opinion regarding his

conditions in addition to the materials previously submitted. The Court should grant

Evans compassionate release consistent with the independent medical judgment

discussed below.

                                        I. Background

       As amended by the First Step Act, the Court has jurisdiction under § 3582 to

determine whether “extraordinary and compelling reasons” warrant a sentence

reduction after consideration of sentencing factors and the Sentencing Commission’s

policy statement on reduction of sentence in U.S.S.G. § 1B1.13. Because Mr. Evans’


Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                          Page 1 of 17
circumstances fall within the Sentencing Commission’s standards for reduction of

sentence, Mr. Evans requests the Court grant the requested sentence reduction to

time served, or to probation with or without a condition of home confinement.

        The Court may order “compassionate release” for “efficient” medical treatment

even if the BOP could offer good care. However, in Mr. Evans’ case the BOP cannot

offer efficient and necessary treatment and Mr. Evans cannot provide adequate self-

care in a correctional facility as evidenced by his history of infections and

deteriorating health.

       A. First Step Act of 2018

       On December 21, 2018, the President signed the First Step Act into law. Among

the criminal justice reforms, Congress amended 18 U.S.C. § 3582(c)(1)(A) to provide

the sentencing judge jurisdiction to consider a defense motion for reduction of

sentence when “the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” First Step Act of 2018 at 119.

       On May 23, 2019, Evans requested BOP to move, under 18 U.S.C. §

3582(c)(1)(A), for a reduction of his sentence. (May 23, 2019 Letter to Warden,

attached as Exhibit A). The warden of FCI Talladega received Mr. Evans request on

May 23, 2019, but the BOP did not render a decision in 30 days. (Ex. A). Pursuant to

the authority provided by the First Step Act, Mr. Evans is now bringing his request

for a sentence reduction directly to this Court.



Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                       Page 2 of 17
       II.    Sentence Reduction Authority Under 18 U.S.C. § 3582(c)(1)(A).

         As part of the First Step Act, Congress removed a major obstacle from judicial

review of sentences to determine whether medical conditions of a defendant and the

ability to provide self-care in a correctional facility made a sentence reduction

“sufficient, but not greater than necessary,” under 18 U.S.C. § 3553(a). Under the Act,

this Court is afforded jurisdiction to make the § 3553(a) determination of whether

Evans’ over eleven years in prison,1 in light of his serious physical and medical

condition from which he will not recover and diminished ability to provide self-care,

is “sufficient, but not greater than necessary,” to accomplish the goals of sentencing.

         This Court has discretion to reduce the term of imprisonment imposed in this

case based on § 3582(c)(1)(A)(i), which states in relevant part that the Court “may

reduce the term of imprisonment . . . after considering the factors set forth in section

3553(a) to the extent that they are applicable, if it finds that—(i) extraordinary and

compelling reasons warrant such a reduction[.]” Title 28 U.S.C. § 994 authorizes the

U.S. Sentencing Commission to define “extraordinary and compelling reasons.”2

         Application Note 1 to § 1B1.13 to the Sentencing Guidelines defines

“extraordinary and compelling reasons” as follows:

         1. Extraordinary and Compelling Reasons.—Provided the
         defendant meets the requirements of subdivision (2), extraordinary
         and compelling reasons exist under any of the circumstances set forth
         below:

1
    Evans has been in custody since June 2008. (Doc. 119)
2
  See 28 U.S.C. § 994(t) “The Commission, in promulgating general policy statements regarding
the sentencing modification provisions in section 3582(c)(1)(A) of [T]itle 18, shall describe what
should be considered extraordinary and compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.”

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                                  Page 3 of 17
               (A) Medical Condition of the Defendant.—
                     ...
                     (ii) The defendant is—
                            (I) suffering from a serious physical or medical
                            condition,
                            (II) suffering from a serious functional or cognitive
                            impairment, or
                            (III) experiencing deteriorating physical or mental
                            health because of the aging process,

                      that substantially diminishes the ability of the defendant
                      to provide self-care within the environment of a
                      correctional facility and from which he or she is not
                      expected to recover.
               ...
               (D) Other Reasons.—As determined by the Director of the
               Bureau of Prisons, there exists in the defendant’s case an
               extraordinary and compelling reason other than, or in
               combination with, the reasons described in subdivisions (A)
               through (C).

U.S.S.G. § 1B1.13, comment. n.1(A)(i) (emphasis added).

       While the Sentencing Commission Policy Statement on reductions of sentence

lists three categories of “extraordinary and compelling reasons” there is no restrictive

list of combination of factors that can warrant release. U.S.S.G. § 1B1.13, comment.

n.1(A)–(D). Moreover, the reason for seeking a reduction in sentence “need not have

been unforeseen at the time of sentencing in order to warrant a reduction in the term

of imprisonment.” U.S.S.G. § 1B1.13, appl. Note 2.

      III.    Evans’ History of Serious Physical and Medical Conditions.

   A. Massive Car Wreck Causes Irreparable Injuries

       In 2003 prior to his incarceration, Mr. Evans was injured in a major motor

vehicle accident where he was ejected from the vehicle resulting in a right pelvic



Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                           Page 4 of 17
fracture, right femur fracture, left tibia fracture, right facial orbital fracture, bilateral

foot drop, permanent spinal cord injury, urinary incontinence, and vision problems.

(BOP Medical Records, attached as Exhibit B, at 2-43, 5-19, and 41-44).

        The injury to Evans’ spinal cord and the nerves of his pelvis caused permanent

significant weakness in his legs and he requires a walker or wheelchair to ambulate.

(Ex. B, at 2-3, 5-19, and 41-44). The injury also causes urinary incontinence requiring

Mr. Evans’ to wear Depends (or adult diapers). Evans has significant muscular

wasting and disuse atrophy in his buttocks and legs that cannot be reversed. (Id.).

    B. Medical Conditions Worsen

        The trauma to Mr. Evans’ right eye required a lens replacement and his vision

continues to be poor because his pupil is misshaped and nonreactive. His other

medical diagnoses include hypertension, type II diabetes, esophageal reflux, outlet

dysfunction constipation, anisometropia, and foot anomalies. (Ex. B, at 26). According

to medical records, he takes approximately five medications daily. (Ex. B, at 27).

        Evans’ injuries and resulting lack of mobility have caused significant muscle

atrophy in his buttocks and legs and, since his incarceration, he has a history of

multiple severe decubitus ulcers (pressure ulcers) on his buttocks requiring multiple

debridements, medications, and hospitalizations. (E.g., Ex. B, at 28–32, 22).

    C. 2-Year Strep infection in bones threatens Evans’ life




3
 All of Exhibit B contains Bates Numbered pages which can be found in the bottom right-hand portion of each
document. The Bates Numbering began with “Evans, R. 00001” for all medical records provided previously to
Evans by the BOP.

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                                             Page 5 of 17
       Evans’ medical and physical condition is so serious that he was even

hospitalized for one month in 2011 because he developed a stage 4 chronic left buttock

ulcer infected with group G-streptococcal (commonly called a “strep” infection) that

he had for almost two years and necrotizing myofasciitis from the buttock to groin

requiring “vast debridement.” (Ex. B, at 20-22). In fact, the infection was so severe

that it reached all the way to Evans’ bones. (Id.) Presenting to the emergency

department with a two-year old pressure ulcer, abscess, sepsis, cellulitis covering

one’s entire thigh, and necrotizing fasciitis should never happen and should have

been addressed well before his health deteriorated to the point of requiring

hospitalization for one month. (Ex. B, at 22-25)

       Evans has experienced repeated medical complications since his incarceration,

including multiple decubitus ulcers (even as recent as March of 2019), urinary tract

infections, wounds on the feet, cellulitis and abscesses of the leg and groin. (Ex. B, at

28–32). The nature of Mr. Evans’ serious medical conditions coupled with the effects

of incarceration and lack of adequate medical treatment and physical therapy will

only cause his physical condition to worsen as he ages. Without proper physical

therapy, Evans will lose what little mobility he has left.

                      IV. Independent Medical Expert Opinion

       As the Court is already aware, the United States maintains that Mr. Evans

does not meet the applicable criteria for compassionate release and that a reduction

in sentence is not warranted. (See Dkt. 1225). In light of the parties’ respective

positions, Mr. Evans sought the assistance of a third-party medical expert to review


Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                          Page 6 of 17
his case. Mr. Evans provided the United States with the written findings of Doctor

Robert Snow on August 30, 2019. Doctor Snow provided his professional medical

opinion that Mr. Evans’ conditions satisfy the criteria for compassionate release.

           A complete copy of Dr. Snow’s report is attached here as Exhibit C. Dr. Snow’s

qualifications are detailed extensively in his CV which is attached to this motion

along with Exhibit C. Evans believes that Dr. Snow’s report speaks for itself, but will

highlight a few of the relevant findings:

      •    Dr. Snow reviewed Mr. Evans’ medical records which were current through
           April 20194;

      •    Dr. Snow reviewed all of the BOP medical records that the Government relied
           upon for its prior opposition;

      •    Evans has suffered from the same or similar osteomyelitis on his buttocks since
           at least 2011 (Exh. C at 7);

      •    Evans’ wound is so severe that it has caused him to develop life-threatening
           infections and be admitted to the hospital in April 2019 (Exh. C at 6);

      •    Evans still has an abscess wound that is approximately 6 centimeters in depth
           from the outside of his skin to the interior of his wound;

      •    Evans will “never be able to heal his…ischial pressure ulcer without deep
           surgical debridement of the ischial tuberosity likely needing to remove it along
           with some type of rotational flap,” (Exh. C at 6);

      •    After surgery, Evans will require a “prolonged course” of intense antibiotics
           and to be placed on a “specialty bed…for at least six weeks,” (Exh. C at 7);

      •    During those six weeks, Evans will be “totally bed bound,” and even after that
           time he will be at a high risk of recurrence due to his paralysis (Exh. C at 7);

      •    It is “clear that [Evans] is suffering from a serious physical and medical
           condition that is potentially life threatening.” (Exh. C at 7).



4
    The BOP has copies of all of Evans’ medical records through the date this renewed motion was submitted.

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                                                Page 7 of 17
       According to Dr. Snow, it is his “definite medical opinion,” that Evans’

conditions “cannot be adequately treated,” while he is still incarcerated. (Exh. C at

9). Dr. Snow’s definite medical opinion is that Evans’ conditions “substantially

diminish Evans’ ability to provide self-care…” (Exh. C at 9).

       Evans has nothing to hide. Dr. Snow’s report was already provided to the BOP

weeks ago. (See JSR, Dkt. 1225). Dr. Snow is not a paid gun-for-hire. Dr. Snow took

on Evans’ case for no fee. Dr. Snow has no incentive to exaggerate Evans’ conditions

beyond upholding the Hippocratic Oath.

       Dr. Snow is “happy to discuss Mr. Robert Evans[’] case or situation with the

court at any time if contacted.” (Exh. C at 9) (phone number in report)(emphasis

added).

      V.      Evans’ “Extraordinary and Compelling Reasons” Warrant A
                Reduction in Sentence Under 18 U.S.C. § 3582(c)(1)(A).

A.     Evans’ Serious Physical and Medical                      Conditions     Present
       “Extraordinary and Compelling Reasons.”

       Evans easily meets the threshold requirement of “extraordinary and

compelling reasons” warranting a reduction in his sentence to time served, or in the

alternative, probation with or without home confinement because he has serious

physical and medical conditions that he will never recover from and he has

substantial diminished ability to provide self-care in a correctional facility

environment within the meaning of the Application Note 1(A)(ii) of U.S.S.G. § 1B1.13.

       As evidenced by Mr. Evans’ documented complicated medical history, he has

physical and medical conditions that he will not recover from. (See supra, Section IV).


Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                        Page 8 of 17
His permanent disability, decreased mobility, muscle atrophy, and other medical

diagnoses including urinary incontinence, diabetes, and hypertension make Evans’

particularly susceptible to infection and illness. Without proper monitoring,

treatment, and therapy, Mr. Evans will continue to be at constant risk for further

infections and will continue to experience loss of his mobility and strength.

       A correctional facility environment simply does not provide the safe and

sanitary conditions required to manage Mr. Evans’ conditions. For example, a

pressure ulcer should never progress to the state that Mr. Evans’ experienced in 2011

and 2012—that alone is a clear indication that Mr. Evans is not able to obtain the

medical care and attention he needs. (Exhibit B, pp. 20-25). Moreover, Evans has

continued to suffer from pressure ulcers and other infections and cannot receive

adequate treatment while incarcerated. Mr. Evans complained for months about the

need for something sanitary to sit on while he showered to prevent further infection

to his buttocks (Ex. B, at 33, 34, 35, 36) and experienced delays in seeking the

necessary consultations to address his wounds. (Ex. B, at 37-38, 40). While the BOP

may argue that Mr. Evans’ conditions can be adequately managed in a correctional

facility, Evans’ medical records tell a different story.

       Until recently, judicial decisions addressing compassionate release were few

and far between and only since the passing of the First Step Act are starting to shed

light on the types of conditions that may qualify a person for release court recently

disagreed. A May 2019 case from the Southern District of Indiana supports, by way

of analogy, relief in Evans’ case. See U.S. v. McGraw, 2019 WL 2059488 (S.D. Ind.,



Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                        Page 9 of 17
May 9, 2019). In McGraw, the defendant was sentenced to life in prison for conspiracy

to possess with intent to distribute methamphetamine and had served approximately

17 years in prison at the time of the opinion. Id. at *1, 5. McGraw requested

compassionate release based on his deteriorating physical condition; McGraw used a

wheelchair and walker to ambulate short distances, required portable oxygen, and

has other conditions including diabetes, peripheral neuropathy, hypertension,

emphysema, and chronic kidney disease. Id. at *2. His diabetes and hypertension

were noted to be well-controlled during incarceration. Id. McGraw also “suffered from

bouts of severe, uncontrollable diarrhea.” Id.

       The Indiana federal district court made a number of relevant findings that are

helpful in the case at hand. First, Application Note (1)(A)(ii) does not require that a

person is “unable to function” in prison, only that they “have substantially diminished

ability to provide self-care within the correctional facility environment.” Id. at *3.

Second, while McGraw’s diarrhea was “stabilized” it was far from “resolved” and his

other “conditions require frequent monitoring, evaluation, and treatment.” Id. at *4.

Third, while some of McGraw’s conditions were “‘controlled,’ ‘well-managed,’ or

‘stabilized’—these terms all indicate a need for active monitoring and treatment.” Id.

Fourth, McGraw was dependent on oxygen and a wheelchair. In sum, the court

concluded that the defendant’s “chronic, serious conditions, including those that are

mitigated when properly treated by medical professionals, demonstrate a

substantially diminished ability to provide self-care from which he is not expected to




Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                        Page 10 of 17
recover. Extraordinary and compelling reasons therefore support a reduction in

sentence.” Id.

        As in McGraw, Evans’ medical and physical conditions are serious and chronic

and constitute “extraordinary and compelling reasons” for reduction of his sentence

under 18 U.S.C. § 3582(c)(1)(A). Evans requires a walker or wheelchair to ambulate.

His urinary incontinence, decreased sensation due to paraplegia, and decreased

mobility will continue to present an increased risk of infection since he will not

recover from those conditions. Further, Evans’ other conditions like diabetes and

hypertension, and his heightened risk for recurring pressure ulcers indicate a need

for active monitoring and treatment. As demonstrated below, such a reduction is

consistent with, and indeed supported by, the 18 U.S.C. § 3553(a) factors whose

consideration is mandated by § 3582(c)(1)(A) “to the extent they are applicable.”

   B.      With Full Consideration of the § 3553(a) Factors, Evans’ Time
           Served Constitutes A Sentence Sufficient but Not Greater Than
           Necessary to Accomplish the Goals of Sentencing.

        Under § 3553(a), the extraordinary and compelling reasons warrant sentence

reduction based on the characteristics of Evans, the need for an effective and

supportive environment for medical care, and the accomplishment of the deterrence

and public safety purposes of sentencing. The time already served has met many of

the original sentencing goals.

        Since Evans’ sentencing, two of the § 3553(a) factors have changed and carry

much more weight than at the time of sentencing: (1) “the history and characteristics

of the defendant,” 18 U.S.C. § 3553(a)(1), and (2) “the need for the sentence imposed



Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                      Page 11 of 17
. . . to provide the defendant with . . . medical care . . . in the most effective manner,”

18 U.S.C. § 3553(a)(2)(D). Evans’ “history and characteristics” have changed since his

medical conditions and physical condition have undoubtedly become more

complicated and the BOP cannot properly manage Evans’ conditions. (See supra,

Section IV).

       In terms of his “history and characteristics” Evans is 43 years old and he has

paraplegia and paraparesis in both lower extremities requiring the use of a

wheelchair or walker to ambulate, vision problems, incontinence, hypertension, type

II diabetes, esophageal reflux, and outlet dysfunction constipation. (See supra,

Section IV). His spinal cord injury, coupled with his hypertension, urinary

incontinence, and diabetes puts him at increased risk for significant progressive

health issues as he ages.

               1. Evans needs to be able to seek independent medical care

       If Mr. Evans had any control over his medical care, he would not experience

any delays in seeking medical attention, have access to regular and proper therapies

to delay and prevent complications resulting from his disabilities, have access to

proper monitoring of his conditions, and access to sanitary conditions to avoid risk of

infection. Evans’ health has and will continue to deteriorate, and he will require more

assistance physically and medically over time. The Court must now consider the need

“to provide [Evans] with . . . medical care . . . in the most effective manner.” 18 U.S.C.

§ 3553(a)(2)(D).




Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                           Page 12 of 17
       The BOP is likely to claim it is capable of providing adequate medical care and

treatment for Evans but given the unsanitary conditions in a correctional facility,

history of infections, and unacceptable time it has taken to properly treat and resolve

past health conditions that claim seems unlikely. Commentators have found

significant issues with the BOP’s provision of medical care and the medical staffing

shortages, treatment delays, and medical personnel recruiting issues plaguing the

BOP,5 as well as the fact that treatment in the community would be more efficient,

timely, and less burdensome on the BOP’s medical costs weigh heavily in favor of

reducing Evans’ sentence.

       As an inmate, Evans cannot select his doctor or seek out rehabilitation

services. If granted compassionate release, Evans would have the option to receive

regular medical care and therapy in the surrounding community from the U.A.B.

Spain Wallace Rehabilitation Center in Birmingham, Alabama. Compassionate

release and treatment outside of a correctional environment is not only the most

effective manner of treatment, it would also be the most efficient and least expensive.

However, that is not the sole reason for reexamining § 3553(a)(2)(D).

       Even if the BOP is able to provide competent care, Evans’ condition is

“extraordinary” under § 3553(a)(2)(D) and Evans is entitled to “the most effective

manner” of treatment. In the Eighth Circuit case of United States v. Wadena, 470

F.3d 735 (8th Cir. 2006), the court recognized that while the defendant inmate could



5
 Erica Zunkel, 18 U.S.C. § 3553(a)’s Undervalued Sentencing Command: Providing a Federal
Criminal Defendant with Rehabilitation, Training, and Treatment in “the Most Effective
Manner,” 9 Notre Dame Journal of Int’l Law 49, 61 (2019).

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                          Page 13 of 17
obtain dialysis treatments and medical care in prison, “[18 U.S.C.] § 3553(a)(2)(D)

explicitly states that the effective provision of necessary medical care is an

appropriate factor for the district court’s consideration in sentencing.” Id. at 739.

Moreover, “[t]he district court had the discretion to decide that it would be more

efficient and effective for [the prisoner] to receive treatment from his current

healthcare provider.” Id.

       As an inmate, Evans is not “entitled” to the doctor of his choosing and he cannot

schedule timely appointments or much-needed treatments and therapy to slow the

progression of his deteriorating health and salvage the remaining mobility and

strength he has. In this case, the most efficient and effective treatment for Evans is

at home where he can be supported by loved ones to enhance his treatment and

rehabilitation. Upon release, Mr. Evans would reside with and have the support of

his fiancée.

               2. Time served is sufficient, but not greater than necessary

       The remaining § 3553(a) factors also support a reduction of Evans’ sentence or

are neutral. Reducing Evans’ sentence to time served, or to a term of probation or

home confinement, would not disserve the factors set out in 18 U.S.C. § 3553(a)(2)(A)

(the need for the sentence imposed “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense” of

conviction), 18 U.S.C. § 3553(a)(2)(B) (the need for the sentence imposed “to afford

adequate deterrence to criminal conduct”), and 18 U.S.C. § 3553(a)(2)(C) (the need for

the sentence imposed “to protect the public from further crimes of the defendant”).



Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                        Page 14 of 17
       The McGraw court made the following conclusion which is directly applicable

to Mr. Evans:

       McGraw has served much of his sentence while seriously ill and in
       physical discomfort. This means that his sentence has been significantly
       more laborious than that served by most inmates. It also means that
       further incarceration in his condition would be greater than necessary
       to serve the purposes of the punishment set forth in § 3553(a)(2).

Id. at *5.

       Mr. Evans expresses deep regret and accepts full responsibility for his actions.

He has served over eleven years in prison for his offenses and has been seriously ill

for much of that time. The requested reduction in sentence will not minimize the

seriousness of Evans’ offenses and will provide just punishment and adequate general

deterrence.

       C.      Evans Is Not A Danger to the Safety of Any Other Person or to
               the Community.

       Evans would pose no danger to the community or other persons. He has no

history of violence. After 11 years in prison, Mr. Evans has demonstrated great

personal growth and an ability to be a law-abiding citizen. If released, he is approved

to receive Social Security Disability and would be able to independently support

himself. In addition, Evans has already sought out employment with a family-owned

restaurant that he can pursue even with his significantly worsened medical issues

and physical condition.

       Mr. Evans cannot pose a danger to the safety of others given his extremely

limited mobility—he is unable to walk without assistance and has recently suffered

debilitating illnesses leaving him bedridden and hospitalized for months. Moreover,


Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                        Page 15 of 17
should it choose to grant compassionate release, the court can institute such

conditions on Evans’ release to alleviate any concerns the government may have. See

McGraw, 2019 WL 2059488, at *4–5 (imposing lifetime supervision, prohibiting

contact with those engaged in criminal activity, and other conditions of release that

continued to serve as a sanction and deterrent). Lastly, individuals “released under

compassionate release have 3.5% recidivism rate, the lowest among all those formerly

incarcerated.”6

       D.      Sentence Reduction is Consistent With § 1B1.13 Policy
               Statement.
       A reduction in Evans’ sentence is consistent with the U.S.S.G. § 1B1.13 Policy

Statement because Evans is suffering from serious physical and medical conditions

that substantially diminish his ability to provide self-care while in a correctional

facility environment and these conditions are such that he will not recover. Evans’

situation is expressly recognized as an extraordinary and compelling reason to

warrant reduction; therefore, Evans’ sentence reduction would be consistent with the

§ 1B1.13 Policy Statement. See McGraw, 2019 WL 2059488.

                    VI.     Conclusion and Statement from Evans

       Mr. Evans has multiple serious physical and medical conditions that are

progressive in nature, require close monitoring, and result in significant

impairments. His ability to provide self-care in prison is substantially diminished.

Evans has prepared a personal statement that he asks the Court to consider when




6
 https://www.schatz.senate.gov/download/compassionate-release-letter-2017 (last accessed June
14, 2019).

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                             Page 16 of 17
evaluating this renewed motion. (Exhibit D). For the foregoing reasons, Evans

respectfully requests that the Court his renewed motion.



                                             Respectfully submitted,


                                             s/ Zachary L. Newland
                                             Zachary L. Newland
                                             Senior Litigation Counsel
                                             Brandon Sample PLC
                                             P.O. Box 250
                                             Rutland, Vermont 05702
                                             Phone: (802) 444-4357
                                             Fax:     (802) 779-9590
                                             Email: zach@brandonsample.com
                                             Texas Bar: 24088967
                                             https://brandonsample.com

                                             Lead Counsel for Robert Evans


                           CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with lead counsel for the United States in

this matter prior to filing this motion. Counsel for the United States indicated that

they are opposed to the Court granting this motion.

                                             s/ Zachary L. Newland
                                             Zachary L. Newland


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served this

30th day of September 2019, via CM/ECF on all counsel of record.

                                             s/ Zachary L. Newland
                                             Zachary L. Newland

Defendant’s Renewed Motion for Compassionate Release
Under18 U.S.C. § 3582(c)(1)(A)                                          Page 17 of 17
